The plaintiff in error pleaded guilty in the county court of Washita county of the charge *Page 82 
of selling one pint of whisky, and he was sentenced by the court to pay a fine of $250 and to serve sixty days in the county jail. The judgment was entered on the 26th day of March, 1929. On the 27th day of March, 1929, the plaintiff in error filed an application asking leave of court to withdraw his plea of guilty and enter a plea of not guilty, which application was by the court overruled, and it is from this action of the court that he appeals. The appeal was lodged in this court on the 27th day of May, 1929. An appeal from a conviction for a misdemeanor must be filed in this court in sixty days unless the court makes proper orders of extension. The time is computed from the day judgment and sentence is pronounced. The record discloses that no extension of time was asked for or granted by the court, hence to perfect the appeal, the plaintiff in error must have his appeal lodged in this court within the sixty days allowed by law. In the case at bar the attempted appeal was filed two days after the time had expired. For the reasons stated, the appeal is dismissed.
EDWARDS, P.J., and DAVENPORT, J., concur.